— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, which, after a parole release hearing, denied petitioner release on parole, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Dachenhausen, J.), dated September 24, 1982, which dismissed the petition. 11 Judgment affirmed, without costs or disbursements, f Upon this record, the factors stated by the Board of Parole in its decision denying petitioner release on parole, namely, the nature and seriousness of the offenses of which he was convicted, his previous violation of parole and his absconding from furlough, constituted sufficient reasons for such denial (see, e.g., Matter of Bacon v Hammock, 96 AD2d 557; Matter of Shapiro v Hammock, 67 AD2d 713, mot for lv to app den 47 NY2d 710). Further, discretionary decisions of the Board of Parole are deemed to be judicial functions and are not reviewable “if done in accordance with law” (see Executive Law, § 259-i, subd 5; Matter of Bacon v Hammock, supra; Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21; Matter of Abrams v New York State Bd. of Parole, 88 AD2d 951; Matter of Shapiro v Hammock, supra). Thomas, J. P., Bracken, Rubin and Boyers, JJ., concur.